                                                                                                                                                  Delete LAST Page
                           Case 3:16-cv-40138-MGM Document 147 Filed 12/09/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                Western                                               DISTRICT OF                                    Massachusetts


                              Jampa Gonpo
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
            Sonam's Stonewalls & Art,LLC, et al                                                                        Case Number: 16-40138-MGM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Mark G. Mastroianni                                                Thomas T. Merrigan                                        Aaron Schweitzer
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 December 16, 2019
 PLF.      DEF.     DATE
 NO.       Format OFFERED
           NO.    m/d/yyyy             m/d/yyyyADMITTED
                                     - MARKED                                                            DESCRIPTION OF EXHIBITS* AND WITNESSES

                                                                    Sonam Lama, 261 Greenfield Road, South Deerfield, MA

                  Format m/d/yyyyYes or No Yes or No
                                                                    Tenzin Bhuti, 261 Greenfield Road, South Deerfield, MA

                                                                    Tsultrim Dolma, 170 East Hadley Road, Hadley, MA

                                                                    Fiodor Tahij, 33 Rockland Road, Greenfield, MA

                                                                    Phama Sithir, 120 Davis Street, Greenfield, MA

                                                                    Sonam Gyaltsen, 120 Davis Street, Greenfield, MA

                                                                    Jampa Dondop, 310 Chapman Street, Greenfield, MA

                                                                    Lobsang Dorjee, 51 1/2 Main Street, Shelburne Fallls, MA

                                                                    Elizabeth W. Scheffey, 213 Pratt Corner Road, Leverett, MA

                                                                    Lisa M. Hogan, 180 E. Main Street, Ste. 205C, Patchogue, New York

             A                                                      Jampa Gonpo's W2s for 2013, 2014 and 2014

             B                                                      Quickbooks payroll transactions from Defendants' records

             C                                                      2013 Sonam checks, photocopies, payable to Gonpo

             D                                                      2013 Gonpo paystubs

             E                                                      2014 Sonam checks, photocopies, payable to Gonpo

             F                                                      2014 Gonpo paystubs

             G                                                      2015 Sonam checks, photocopies, payable to Gonpo

             H                                                      2015 Gonpo paystubs

             I                                                      Gonpo's Handwritten hours for 2013, 2014 and 2015

             J                                                      Miscellaneous check to Gonpo 2014

                                                                    All exhibits in possession of Defendants' counsel



* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages


                                                                                                                                                      New Page
           Print                                Save As...                            Export as FDF                      Retrieve
                                                                                                                               Print
                                                                                                                                  FDF File              Reset
